Hammond, J.
The record before us does not show that the plaintiff’s exceptions to the master’s report ever were overruled, or that the plaintiff’s appeal was from anything except the final decree. Inasmuch, however, as it is stated in the brief of the defendant that the exceptions to the report were overruled, and as the case has been argued by both parties upon the assumption that such is the fact and that the questions arising thereon are saved to the plaintiff, we have considered the case upon that basis.
Although the master at first excluded certain evidence offered by the plaintiff, he finally admitted it in order to avoid a recommittal of the cause if in the opinion of the court his rulings excluding it should be regarded as erroneous. Upon all the evidence he has found in substance that the carbonator “ when delivered and set up in the plaintiff’s store corresponded in all respects with the defendant’s representations to the plaintiff ” ; that the plaintiff “ failed to show any defect in the carbonator to which the bad quality of the soda was traceable ”; that “ the defendant made no false and fraudulent representations or misrepresentations to the plaintiff ”; and that “ there was no breach of warranty.” Having made these findings of fact, he found generally for the defendant.
The evidence before the master has not been reported to the court, and it must be assumed that it warrants the findings. Under these circumstances it becomes unnecessary to consider in detail the exceptions to the report. The findings dispose of the case, and we have no occasion to consider the other grounds of defense. Nor do we see any ground for recommittal of the case.

Decree affirmed.